               Case 2:20-cv-07672 Document 4 Filed 08/24/20 Page 1 of 3 Page ID #:45

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                        Central District
                                                    __________  District of
                                                                         of California
                                                                            __________

          TIKTOK INC. and BYTEDANCE LTD.                             )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                          Civil Action No. 2:20-cv-7672
                                                                     )
    DONALD J. TRUMP, in his official capacity as                     )
  President of the United States; WILBUR L. ROSS,                    )
      JR., in his official capacity as Secretary of                  )
              Commerce; (see attached)                               )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Donald J. Trump
                                           President of the United States
                                           The White House
                                           1600 Pennsylvania Avenue NW
                                           Washington, DC 20500



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: John E. Hall
                                           Covington & Burling LLP
                                           The New York Times Building
                                           620 Eighth Avenue
                                           New York, New York 10018-1405


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
                 Case 2:20-cv-07672 Document 4 Filed 08/24/20 Page 2 of 3 Page ID #:46

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
     Case 2:20-cv-07672 Document 4 Filed 08/24/20 Page 3 of 3 Page ID #:47



 1    Beth S. Brinkmann (SBN 129937)**
      bbrinkmann@cov.com
 2    Alexander A. Berengaut*
      aberengaut@cov.com
 3    Megan C. Keenan*
      mkeenan@cov.com
 4    COVINGTON & BURLING LLP
      850 Tenth Street, NW
 5    Washington, DC 20001
      Telephone: +1 (202) 662-6000
 6    Facsimile: + 1 (202) 778-6000
 7    John E. Hall (SBN 118877)
      jhall@cov.com
 8    Anders Linderot*
      alinderot@cov.com
 9    COVINGTON & BURLING LLP
      620 Eighth Avenue
10    New York, New York 10018-1405
      Telephone: +1 (212) 841-1000
11    Facsimile: + 1 (212) 841-1010
12    Mitchell A. Kamin (SBN 202788)
      mkamin@cov.com
13    Benjamin G. Cain (SBN 325122)**
      bcain@cov.com
14    COVINGTON & BURLING LLP
      1999 Avenue of the Stars, Suite 3500
15    Los Angeles, California 90067-4643
      Telephone: + 1 (424) 332-4800
16    Facsimile: + 1 (424) 332-4749
17    Attorneys for Plaintiffs
18     *Pro hac vice application forthcoming
      **C.D. California admission forthcoming
19
                          UNITED STATES DISTRICT COURT
20                       CENTRAL DISTRICT OF CALIFORNIA
                               WESTERN DIVISION
21
                                                     Case No. 2:20-cv-7672
22     TIKTOK INC. and BYTEDANCE LTD.,
23                        Plaintiffs,                COMPLAINT FOR INJUNCTIVE
                                                     AND DECLARATORY RELIEF
24           v.
25     DONALD J. TRUMP, in his official
       capacity as President of the United States;
26     WILBUR L. ROSS, JR., in his official
       capacity as Secretary of Commerce; and
27     U.S. DEPARTMENT OF COMMERCE,
28                        Defendants.

                       COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF
